    Case 18-14808      Doc 494    Filed 11/10/20 Entered 11/10/20 16:01:05        Desc Main
                                   Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  IDL DEVELOPMENT, INC.,                         Ch. 7
    Debtor                                       18-14808-CJP


                                             ORDER

MATTER:
#493 Uncontested Motion to Continue Status Conference and Enlarge Deadlines with certificate of
service filed by Other Party John K. Hannan, in his capacity as Receiver (Re: 490 Motion of
Creditors, Corinna von Schonau-Riedweg and EBUR Investments, LLC, to Compel and to Enforce
This Court's Order of August 20, 2020).

Upon consideration of the motion [Dkt. No. 493] (the "Continuance Motion") and by agreement of
the parties, the Continuance Motion is granted in part as follows. The status conference scheduled
with respect to the Motion to Compel and to Enforce This Court's Order [Dkt. No. 490] is hereby
continued to December 3, 2020 at 10:00 a.m. by telephone. To participate, the parties shall dial
(877) 873-8018 and enter access code 1167883.

The parties may file a stipulation contemplated by MLBR 7037-1(c) prior to the status conference,
but the filing of an opposition is not necessary until the status conference is held.

Dated: 11/10/2020                                By the Court,




                                                 Christopher J. Panos
                                                 United States Bankruptcy Judge
